Citation Nr: 0814070	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO. 07-02 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
narcolepsy with cataplexy and headaches along with coexisting 
obstructive sleep apnea syndrome requiring CPAP.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and D.B.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1958 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at an RO hearing in February 2007 
and testified via videoconference at a Board hearing in April 
2008. In April 2008, the Board granted the veteran's motion 
to advance his case on the docket pursuant to the provisions 
of 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1. By rating decision in April 2004, the RO denied the 
veteran's claim to reopen his service connection claim for 
narcolepsy with cataplexy and headaches along with coexisting 
obstructive sleep apnea syndrome requiring CPAP; a timely 
notice of disagreement was not received to initiate an appeal 
from that determination.

2. Evidence received since the April 2004 rating decision 
raises a reasonable possibility of substantiating the claim.

3. The veteran's pre-existing narcolepsy with cataplexy and 
headaches along with coexisting obstructive sleep apnea 
syndrome requiring CPAP was aggravated during active duty 
service.


CONCLUSIONS OF LAW

1. The April 2004 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
narcolepsy with cataplexy and headaches along with coexisting 
obstructive sleep apnea syndrome requiring CPAP. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

3. Narcolepsy with cataplexy and headaches along with 
coexisting obstructive sleep apnea syndrome requiring CPAP 
was aggravated during the veteran's active duty service. 
38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

New and Material Evidence - Service Connection for narcolepsy 
with cataplexy and headaches along with coexisting 
obstructive sleep apnea syndrome requiring CPAP

In an April 2004 rating decision, the veteran's claim to 
reopen his service connection claim for narcolepsy with 
cataplexy and headaches along with coexisting obstructive 
sleep apnea syndrome requiring CPAP was denied. The veteran 
was notified of the April 2004 denial, but he did not file a 
notice of disagreement to initiate an appeal. As such, the 
April 2004 rating decision became final. 38 U.S.C.A. 
§ 7105(c). However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 
5108. May 2005 correspondence from the veteran's 
representative was interpreted by the RO as a claim to 
reopen. When a claim to reopen is presented under section 
5108, VA must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the April 2004 
rating decision included service medical records and VA 
treatment records. The claim was denied by the RO as the RO 
found that no new and material evidence had been submitted to 
reopen the veteran's claim. Specifically, there was a lack of 
evidence that the veteran's pre-existing narcolepsy with 
cataplexy and headaches along with coexisting obstructive 
sleep apnea syndrome requiring CPAP was aggravated during 
service. 

Evidence received since the April 2004 rating decision 
includes VA treatment records, private medical evidence, and 
VA examination reports which address the issue of whether or 
not the veteran's pre-existing narcolepsy with cataplexy and 
headaches along with coexisting obstructive sleep apnea 
syndrome requiring CPAP was aggravated during active duty 
service. All of this evidence is new as it was not of record 
at the time of the April 2004 rating decision. The medical 
evidence addressing the issue of whether or not the veteran's 
narcolepsy with cataplexy and headaches along with coexisting 
obstructive sleep apnea syndrome requiring CPAP was 
aggravated during active duty service is also material. 

As such, the Board finds that new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for narcolepsy with cataplexy and 
headaches along with coexisting obstructive sleep apnea 
syndrome requiring CPAP.

Service Connection for narcolepsy with cataplexy and 
headaches along with coexisting obstructive sleep apnea 
syndrome requiring CPAP

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.304(b), the veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. Only such 
conditions as are recorded in examination reports are to be 
considered as noted. When no preexisting condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry. VA may only rebut this presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004) (emphasis added). A mere history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions. See 38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995). 

The veteran's October 1958 induction examination report shows 
that there is no notation of narcolepsy with cataplexy and 
headaches along with coexisting obstructive sleep apnea 
syndrome requiring CPAP. As such, the Board finds that the 
presumption of soundness attaches in this case. Consequently, 
the Board must now determine if there is clear and 
unmistakable evidence that the disability in question both 
pre-existed service and was not aggravated during service.

In 2005, the veteran submitted several statements from high 
school friends that stated they observed him having problems 
with sleep disturbances. The veteran's service medical 
records show he stated that he had problems with headaches 
and sleep disturbance prior to entering the service. These 
statements are considered to be highly probative as they were 
made in the course of seeking medical treatment. See  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). Additionally, an 
October 2006 VA examination report shows that it was the 
examiner's opinion, after reviewing all the evidence of 
record, that the veteran's sleep problems began prior to his 
entry into service. Finally, a May 2007 VA examination report 
shows that it was the examiner's opinion that the veteran's 
sleep problems began prior to his entry into service. There 
are no contrary medical opinions of record.

Based on this competent medical evidence, the Board finds 
that there is clear and unmistakable evidence that the 
veteran's narcolepsy with cataplexy and headaches along with 
coexisting obstructive sleep apnea syndrome requiring CPAP 
pre-existed service.

Now the Board must turn to the issue of whether or not the 
veteran's pre-existing disability was aggravated during 
service. As noted above, in order to make a finding that 
service connection is not warranted in a case of a pre-
existing disability that was not noted on the 
entrance/induction examination report, VA must show by clear 
and unmistakable evidence that the disability was not 
aggravated during service.

To this end, there are two medical opinions of record - the 
October 2006 VA examination report and the May 2007 VA 
examination report. Both reports show that it was the 
examiner's opinion that the veteran's pre-existing disability 
was not permanently aggravated during active duty service. 
However, neither examiner stated that the evidence of record 
showed by clear and unmistakable evidence that the veteran's 
disability was not aggravated during active duty service. 
This is an important fact, as the Court of Appeals for 
Veterans Claims has held that: "The clear-and-unmistakable-
evidence standard is an 'onerous' one ... and requires that the 
no-aggravation result be 'undebatable.'" Cotant v. Principi, 
17 Vet. App. 116, 131 (2003).

The veteran's service medical records show multiple instances 
of complaints of headaches and sleep problems during active 
duty service. The competent medical evidence of record shows 
that the veteran's headaches have been deemed to be a result 
of his sleep apnea. The veteran testified at his February 
2007 RO hearing that he believed his headaches became worse 
during active duty service. The Board finds that the veteran 
is credible and that he is competent to testify as to the 
severity of his headaches during active duty service. 
Therefore, after resolving the benefit of the doubt in favor 
of the veteran under the provisions of 38 U.S.C.A. § 5107(b), 
the Board finds that VA has not met its burden of showing by 
clear and unmistakable evidence that the veteran's pre-
existing disability was not aggravated during active duty 
service. As such, the Board finds that the veteran's 
narcolepsy with cataplexy and headaches along with coexisting 
obstructive sleep apnea syndrome requiring CPAP was 
aggravated during his active duty service period. As such, 
entitlement to service connection for narcolepsy with 
cataplexy and headaches along with coexisting obstructive 
sleep apnea syndrome requiring CPAP is warranted.



ORDER

New and material evidence has been received to reopen the 
service connection claim for narcolepsy with cataplexy and 
headaches along with coexisting obstructive sleep apnea 
syndrome requiring CPAP.

Service connection for narcolepsy with cataplexy and 
headaches along with coexisting obstructive sleep apnea 
syndrome requiring CPAP is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


